Citation Nr: 9935584	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury of the left wrist and thumb, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active military duty with the Coast 
Guard from February 1945 to May 1946, and with the Navy from 
May 1950 to April 1959.  He also had unverified periods of 
active service with the Air Force from 1967 to 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the veteran's claim for 
an increased evaluation for his left wrist and thumb 
disability.  The veteran testified at a Travel Board hearing 
at the RO before the undersigned Board Member in September 
1999.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's left wrist is productive of dorsiflexion of 
70 degrees and palmar flexion of 80 degrees, with some pain 
on motion and some weakness, but without ankylosis of the 
thumb, and without tender or painful scarring.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left wrist and thumb injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5215, 5224; 4.118, Diagnostic Code 7804 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
left wrist and thumb disability should be increased to 
reflect more accurately the severity of his symptomatology.  
As a preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection in February 1995 
for residuals of an injury to the left wrist and hand, with a 
noncompensable evaluation.  This evaluation was increased to 
10 percent in a May 1997 RO decision.  The veteran filed a 
claim for an increased rating in June 1997, and his claim was 
denied in the March 1998 RO decision currently on appeal.

The only pertinent clinical records consist of two statements 
of Dr. Lee C. Ruotsi, M.D., who has treated the veteran 
primarily for other conditions, but also has examined the 
veteran's left wrist and hand.  In an August 1993 statement, 
Dr. Ruotsi stated that his belief that the veteran is 
entitled to 15 percent disability for his left wrist and 
hand.  In a March 1995 statement, Dr. Ruotsi stated that the 
pain in the veteran's left wrist is due to his jeep accident 
in 1945.

The veteran had a VA examination of the hand, thumb and 
fingers in November 1997.  The veteran stated that he was 
right-handed.  He described his current symptoms as a 
constant pain and throbbing in the left forearm, hand, wrist 
and fingers.  He stated that the pain was most severe at 
night and frequently awakened him out of a deep sleep.  He 
was taking nonsteroidal anti-inflammatory medications for the 
discomfort.  He also used a splint on the wrist.  He stated 
that the wrist, fingers and grip were weaker on the left side 
as compared with the right.  He was able to live 
independently, but he had trouble buttoning buttons and tying 
his shoes.  He had no trouble with zippers as he used his 
right hand.  Likewise, he was able to write without 
difficulty.  Physical examination revealed the veteran could 
approximate the tips of his fingers to the tip of his thumb 
without difficulty.  However when trying to approximate the 
tips of his fingers to the transverse palmar crease, the 
fingers lacked 1 1/2 inches of full apposition.  The veteran's 
grip and abduction of the fingers were weakened to about 3/5 
strength.  There was no evidence of atrophy of any of the 
muscles.  Range of motion of the left wrist was dorsiflexion 
to 70 degrees and palmar flexion to 80 degrees.  Ulnar 
deviation was to 50 degrees and radial deviation was to 20 
degrees.  There were no flexion or extension deformities 
noted of the fingers and no evidence of inflammatory process 
of any of the interphalangeal joints.  There were a total of 
five vertical scars above the volar aspect of the left wrist 
and forearm, the longest being 8 inches and extending from 
thumb to the volar aspect of the wrist.  The smallest was 1 
inch in length.  All of the scars were well-healed, 
nontender, and non-adherent to the underlying tissue.

The veteran testified at a Travel Board hearing in September 
1999 that he was taking Diclofenac for his pain in his left 
hand and wrist, prescribed by his general practitioner, Dr. 
Ruotsi.  He had previously been taking aspirin and had needed 
something stronger.  The veteran stated that the pain in his 
wrist and thumb awakened him almost every night, and that his 
motion of the thumb and arm was restricted.  At night the 
pain felt as if someone were tightly holding his arm and 
wrist, and the pain went up to his elbow.  He also felt a 
tingling sensation in his thumb, running up through the 
wrist, to the elbow.  He did not experience any swelling in 
the wrist or thumb areas.  He did feel he had weakness.  The 
pain increased in severity with activity.  He also stated 
that his wrist on occasion locked up for a few seconds and he 
was unable to move it.  He stated he could touch his fingers 
to thumb with effort.  He stated that he had been told there 
was a possibility of neurological involvement, but no one 
knew for sure.  He did not have any arthritis in other 
joints.

The veteran's disability is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5215, for limitation of motion 
of the wrist.  For dorsiflexion of less than 15 degrees of 
the minor hand, a 10 percent evaluation is assigned.  For 
palmar flexion limited in line with the forearm of the minor 
hand, a 10 percent evaluation is assigned.  Normal range of 
motion of the wrist is dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees, ulnar deviation to 45 degrees and 
radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I.  
On range of motion testing at the VA examination in November 
1997, the veteran had normal range of motion as set forth 
above.  He has described motion of the wrist to involve some 
pain, although this was not reported on the examination.

With regard to the veteran's thumb, there is no evidence of 
ankylosis, so a compensable evaluation pursuant to 38 C.F.R. 
§ 4.71a, DC 5224 for ankylosis of the thumb is not available.  
On examination, there was noted some diminished grip strength 
and inability to approximate fully the fingers to the 
transverse palmar crease.

The veteran's scars of the left wrist and arm were examined 
and found to be well-healed, nontender and non-adherent to 
the underlying tissue.  Thus, a compensable evaluation for 
tender and painful scars is not available.  See 38 C.F.R. 
§ 4.118, DC 7804.  

In conclusion, the veteran is not entitled to a compensable 
evaluation under any specific schedular criteria, as he does 
not have limitation of motion of the wrist or ankylosis of 
the thumb, however, his current evaluation of 10 percent for 
pain and weakness on use is appropriate pursuant to 38 C.F.R. 
§§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no disuse atrophy or other objective 
medical evidence that indicates that pain, weakness, or any 
other symptom results in additional functional limitation of 
the wrist or thumb to a degree that would support a rating in 
excess of 10 percent under any of the applicable rating 
criteria.  The Board has considered the veteran's complaints 
of radiating pain but there is no objective medical evidence 
to show any neurological impairment attributable to the 
injury sustained decades years ago.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased evaluation for residuals of an injury of the 
left wrist and thumb, currently evaluated as 10 percent 
disabling, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

